 Case 2:19-cv-09969-CBM-MRW Document 65-2 Filed 07/16/20 Page 1 of 2 Page ID #:440




1
2
3
4
5
6
7
8
9                         UNITED STATES DISTRICT COURT
10
                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
11
12
13
14   JOANNA MAXON, et al.,                    No. 2:19-cv-09969-CBM-MRW
15
                 Plaintiffs,                  (PROPOSED) ORDER GRANTING
16
                                              UNOPPOSED MOTION TO FILE
17       v.                                   NOTICE OF SUPPLEMENTAL AU-
                                              THORITY
18
     FULLER THEOLOGICAL
19   SEMINARY, et al.,
20
                 Defendants.
21                                            Honorable Consuelo B. Marshall

22
23
24
25         Pursuant to Defendants’ Unopposed Motion for Leave to File a Notice of

26   Supplemental Authority dated July 16, 2020, the Court hereby GRANTS the motion

27   and accepts Defendants’ Notice of Supplemental Authority dated July 16, 2020.

28
 Case 2:19-cv-09969-CBM-MRW Document 65-2 Filed 07/16/20 Page 2 of 2 Page ID #:441




1        IT IS SO ORDERED.

2    DATED: _____________________     _______________________________
3                                     CONSUELO B. MARSHALL
                                      UNITED STATES DISTRICT JUDGE
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
